Citation Nr: 9907874	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, dated in November 1993.  That decision denied 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  The denial of service connection was duly 
appealed.  Jurisdiction over the veteran's claims folder has 
been transferred to the Phoenix, Arizona, VARO.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as is possible.

2.  The veteran's pre-existing diabetes mellitus increased in 
severity during service, and such increase was beyond the 
natural progression of the disease.



CONCLUSION OF LAW

Diabetes mellitus was aggravated during the veteran's period 
of active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded, or plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In the first 
instance the veteran is a medical professional and competent 
to opine that his pre-existent diabetes mellitus was 
aggravated during his period of active service.  Other 
medical doctors have also voiced such opinions.  These 
opinions provide the requisite evidence of a nexus between 
the veteran's current diabetes mellitus and his period of 
active service to make the veteran's claim plausible.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Velez v. 
West, 11 Vet. App. 148 (1998).  In addition, the veteran has 
submitted numerous medical treatises and journal articles 
that show a correlation between stress and subsequent 
development of microvascular complications of diabetes 
mellitus.  This treatise evidence standing alone, discusses 
generic relationships with a degree of certainty such that, 
under the facts of this case, there is at least plausible 
causality based upon objective facts. Wallin v. West, 11 
Vet.App. 509 (1998)

The Department of Veterans Affairs (VA) therefore has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  Id.  The Board finds that the duty to assist 
the veteran, as mandated by Section 5107(a), has been 
satisfied.

Since the veteran has presented evidence of a well-grounded 
claim, the Board must address whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(a) and (b) (1998).

A review of the service medical records discloses that 
diabetes mellitus was noted on the veteran's entrance 
examination in June 1969.  It was noted to be NCD (not 
considered disqualifying).  Earlier that year glucosuria had 
been noted and blood sugar was elevated.  The veteran was 
then on Orinase and diet for control.  Previous medical 
examinations during periods of active duty for training had 
not noted a diagnosis of diabetes mellitus.

The report of a Medical Board dated May 1971 reveals the 
veteran was admitted to hospitalization in March 1971 with 
the diagnosis of left inguinal hernia for repair prior to 
release from active duty in July 1971.

According to the veteran's history and a review of the 
veteran's health record, the veteran was well until two and 
one half years earlier.  At that time he noted the onset of 
glycosuria, with a fasting blood sugar of 200 mgm%, which was 
discovered on a routine physical examination.  His initial 
treatment was a 1200 ADA diet with 500 mgm of Orinase twice a 
day.  This occurred prior to the veteran's entry into service 
in June 1969.

Upon admission to hospitalization for the hernia repair, the 
veteran's laboratory testing revealed normal hemogram, 
urinalysis, and blood chemistry except for the presence of 4+ 
glycosuria, and a 300 mgm% fasting blood sugar.  A chest X-
ray examination revealed asymptomatic pneumonia.

Following admission the veteran was treated with an 1800 
calorie ADA diet, Dymelor 750 mgm BID, and DBI-TD 100 mgm 
orally once per day.  On April 21, 1971, approximately four 
weeks later, the veteran's fasting blood sugar was 158 mgm%.  
Approximately eight days later, the veteran's fasting blood 
sugars were in the range of 90 to 110 mgm%.

It was the opinion of the Medical Board that the veteran had 
diabetes mellitus as established by the abnormal fasting 
blood sugar and glycosuria.  In addition, it was the opinion 
that the diabetes mellitus had worsened since the veteran's 
entrance into service, as reflected by the increased dosage 
of the oral hypoglycemics necessary to control his fasting 
blood sugar. At that time, the veteran's diabetes mellitus 
was under adequate control on maximal doses of oral 
hypoglycemics.  It was mentioned that the effects of the 
recent pneumonia and surgery on the fasting blood surgery 
were difficult to determine at that time.

The veteran's case was referred to the Central Physical 
Evaluation Board, which concluded that the current diagnosis 
of diabetes mellitus was the product of a pre-existing 
condition that had undergone natural progression and had not 
been aggravated. 

On the veteran's separation examination in June 1971, 
diabetes mellitus was diagnosed, E.P.T.E. (existing prior to 
entry), oral agent controlled, NCD.

The veteran submitted a consultation report from Dr. S.H., 
dated in March 1993.  The doctor noted that the veteran was a 
dialysis patient and a Type I diabetic, well known to the 
doctor.  The veteran had end stage kidney disease.  The 
remainder of the report dealt with the veteran's physical 
examination and problems with dialysis.

The veteran's current physical status and medical problems 
were discussed in a September 1993 report from the Mayo 
Clinic's Renal Transplant Clinic.  The report was prepared in 
conjunction with a follow-up examination after an April 1993 
kidney transplant.

In a letter dated in October 1993, Dr. H.F. described the 
veteran as a diabetic with end stage renal disease.  He had 
been in that category for several years, having received 
renal dialysis.  He had recently received a renal transplant 
at the Mayo Clinic and in that regard his renal status had 
markedly improved.  It was reported that the ravages of his 
diabetes were still present, and the veteran had instability, 
muscle weakness, and neuropathy.  In addition, the veteran 
had peripheral vascular insufficiency in his lower 
extremities.

The veteran has submitted several statements, in which he 
asserted that he was told at the time of his service in the 
Navy that he would require insulin injections in the future 
because of his stressful service during the Vietnam War.  He 
asserted that his diabetes mellitus was in fact aggravated by 
that stress, and he eventually developed triopathy and renal 
failure.

The veteran has submitted several treatises in support of his 
contention that the stress of his duties as a surgeon, 
operating on combat wounded soldiers, aggravated his pre-
existing diabetes mellitus.  These include: Environmental 
Stress and Blood Glucose Change in Insulin-Dependent Diabetes 
Mellitus, 1990 HEALTH PSYCHOLOGY 503-515; Stress Buffering and 
Glycemic Control, The Role of Coping Styles, 1992 DIABETES CARE 
842-846; Stress and Blood Glucose in Type II Diabetes 
Mellitus, 1990 BEHAV. RES. THER. 531-537; The Relationship 
Between Stress and the Development of Diabetic Complications, 
1991 DIABETIC MEDICINE 146-150; Stress and Diabetes Mellitus, 
1992 DIABETES CARE 1413-1422.  These journal articles deal with 
the positive relationship between stress, worse glycemic 
control, and the development of subsequent microvascular 
complications or Type I diabetes mellitus.

The veteran submitted the letter of Dr. R.H., dated in 
October 1994.  The doctor noted that the veteran had been 
under his care for management of his non-insulin dependent 
diabetes mellitus (NIDDM) and cadaver renal transplant since 
March 1994.  The veteran was noted to have long-standing 
NIDDM with significant end-organ disease.  The doctor noted 
that the veteran's diabetes was exacerbated by the stress of 
his practice as a trauma surgeon between 1969 and 1971 in 
Guam supporting the Vietnam battle casualties.  The doctor 
was provided access to the veteran's service medical records 
prior to expressing that opinion.

The veteran was examined by a VA endocrinologist in July 1995 
for compensation purposes.  The examiner noted review of the 
veteran's service medical records and copies of the medical 
references provided by the veteran.  The examiner noted that 
the veteran entered military service with diabetes known to 
be present.  During his active military duty the veteran 
worked as a surgeon.  He was treated with an oral 
hypoglycemic agent, and by his recollection the fasting blood 
glucose readings at that time were between 145 and 200 mg/dl.  
Upon discharge from active military duty, he was taking more 
medication for his diabetes, and by his recollection, his 
fasting blood glucose readings were between 250 and 300 
mg/dl.  The record indicated a preoperative fasting blood 
glucose of 158 mg/dl several months prior to discharge from 
active duty, while taking maximal dosages of two oral 
hypoglycemic drugs.  Some time following his discharge from 
active duty, he needed insulin treatment for his diabetes.  
Complications from the diabetes had included nephropathy with 
successful renal transplant, retinopathy with 
photocoagulation treatments, neuropathy and several 
cerebrovascular accidents.  The veteran was noted to have 
very erratic blood glucose control on his current insulin 
regimen.

The examiner noted that it appeared from the available 
information that the veteran entered active military service 
with Type II diabetes that was poorly controlled from the 
outset on an oral hypoglycemic agent, sulfonylurea.  At about 
the time of his discharge his diabetes remained poorly 
controlled and additional medication was prescribed.  This is 
typical of both type II diabetes and the response to oral 
hypoglycemic drugs.  The oral hypoglycemic agents have a 
substantial failure rate and eventually all type II diabetics 
need insulin treatment to control their blood glucose 
readings.  The examiner noted that there was nothing in the 
record or history to indicate anything other than the natural 
history of type II diabetes.  The veteran had suffered from 
many of the complication of type II diabetes and those 
complications were most often seen when long term glucose 
control has been poor.  The examiner noted that it was 
interesting that the veteran provided several medical 
references regarding stress and military service s they might 
impact diabetes and blood sugar control.  The examiner noted 
that none of those references supported the notion that the 
stress of military service had a predictable deleterious 
effect on the glucose control of diabetes.  The examiner 
concluded that there was no reason to dispute the Naval 
Physical Evaluation Board of May 1971 finding of natural 
progression without aggravation.

The veteran appeared for a hearing before a hearing officer 
at the RO in September 1996.  He argued in summary that 
psychological stress in diabetes causes an increase in blood 
glucose.  The increase in blood glucose causes and increase 
in complications: e.g. retinopathy, neuropathy, and 
nephropathy.  Complications of diabetes are therefore caused 
by both stress and hyperglycemia: essentially the 
manifestations of one and the same cause.  War causes 
psychological stress.  In summary, in diabetes, particularly 
IDDM, war contributes to the onset of diabetic nephropathy 
and end stage renal disease.

In support of his argument, the veteran submitted several 
more medical articles regarding the effects of stress and war 
upon diabetes mellitus.  These included:  The Gulf War and 
diabetes mellitus, 1993 DIABETIC MEDICINE 774-6; Hyperglycemia 
and Diabetic Kidney Disease, The Case for Transforming Growth 
Factor-ß as a Key Mediator, 1995 DIABETES 1139-1146; The 
Effects of Stressful Life Situations on the Concentration of 
Blood Glucose in Diabetic and Nondiabetic Humans, 1952 
DIABETES 383-388; Psychological Stress and Blood Glucose 
Regulation in Type I Diabetic Patients, 1990 HEALTH PSYCHOLOGY 
516-528, and Acute Mental Stress Impairs Insulin Sensitivity 
in IDDM Patients, 1994 DIABETOLOGIA 247-251, as well as 
abstracts of several articles.

The veteran related these studies to his condition, noting 
that he was a diabetic during his period of service.  
Although he was not treated at that time with insulin, it 
became quite clear later that he was indeed a Type I diabetic 
and needed insulin.  He developed end stage renal disease in 
1989 at the age of 51.  He asserted that his condition was 
made worse during military service, and he was therefore 
seeking VA assistance.

In November 1998, the Board sought a medical advisory opinion 
from a VA specialist.  The following questions were posed to 
the specialist.  Did the veteran's diabetes mellitus undergo 
a permanent increase in severity during service?  If the 
diabetes mellitus underwent a permanent increase, was such 
increase due to natural progression of the disease?  Could 
the stress, as reported by the veteran in performing his 
duties in service, cause a permanent increase in the severity 
of his pre-existing diabetes mellitus during his period of 
active service?

The Board received the advisory opinion from the Director of 
the Diabetic Team, at the Denver, VA Medical Center, who was 
also an assistant Professor at the University of Colorado 
Health Science Center, in January 1999.  The veteran was 
provided a copy of that decision on February 17, 1999, and 
was notified that he had 60 days to submit any additional 
evidence or argument.  The veteran's representative presented 
written argument in the form of an Informal Hearing 
Presentation on February 18, 1999.  No further communication 
from the veteran has been received to date.

In response to the first question, the VA endocrinologist 
opined that the veteran's diabetes mellitus did in fact 
undergo a permanent increase during service.  However, she 
noted that the natural history of Type II diabetes is 
progression over two to five years to need further 
combination from sulfonylurea therapy.  The time course that 
occurred in the veteran was not particularly accelerated.  
The doctor's opinion was influenced dramatically by the fact 
that when the veteran was placed initially on the 
sulfonylurea drug, he did not normalize his fasting blood 
sugar.  He was probably already failing that agent.  In the 
setting of inadequate response to sulfonylurea, a second 
agent is frequently added that would be an agent similar to 
phenformin.  The need for combination therapy at diagnosis is 
not particularly uncommon.  The doctor suspected that the 
veteran had a smoldering case of Type I diabetes that would 
inevitably have required insulin.

In response to the second question, the doctor reported that 
she did not believe there had been a particularly dramatic 
increase in the severity of disease during service.  The 
combination of two drugs needed to maintain a fairly similar 
blood sugar dose suggests some degree of increased severity 
over that time frame.  She commented that this is quite 
expected in Type II diabetes.  She wrote that if the veteran 
was indeed misdiagnosed, and was in fact a Type I diabetic, 
this would be exactly what one would expect.  The veteran did 
not develop any complications related to his phenformin, so 
this all seems within the realm of natural history and no 
additional exacerbating factors need to be indicated.

Finally, the doctor addressed the third question, and the 
thrust of the veteran's argument.  She noted that it was very 
clearly reflected in the literature, and in her own clinical 
practice, that stress had a dramatic impact on blood sugar 
control.  If patients respond to stress by increasing 
counter-regulatory hormones such as epinephrine, glucagon, 
and growth hormone, increases in blood sugar can be seen.  It 
is also common that psychological stress can sometimes cause 
low blood sugars or very erratic blood sugar control.  She 
noted that there was no contention that stress per se could 
exacerbate the conditions in diabetes.  If the veteran's 
diabetes had been substantively exacerbated by stress, one 
would have expected a profound deterioration in the ability 
for him to be controlled with the then available oral anti-
hyperglycemic agents.  This, as evidenced by the veteran's 
fasting blood sugar of 158 just prior to discharge, is 
probably not the case.  Despite the lack of evidence for 
profound aggravation of the veteran's diabetes over the time 
in active service, it is still feasible that he had episodes 
of out-of-control blood sugars secondary to stress, erratic 
food intake patterns, and erratic sleep patterns.

The doctor noted that central to the questions posed was the 
question of whether or not deteriorated glycemic control 
during the veteran's term of active duty or progression of 
diabetes that occurred during service could contribute to the 
multiple microvascular complications that the veteran had 
clearly suffered secondary to his diabetes.  The doctor noted 
that it has been undeniably demonstrated that glycemic 
control, or lack thereof, is important in the development of 
microvascular complications of diabetes.  She commented that 
the question of whether a period of 22 months where the 
veteran most likely had blood sugar control that was 
equivalent to the 8-9% hemoglobin A1C range could contribute 
to the long term sequelae of this chronic disease is less 
clear.  She concluded that certainly, it could not be denied 
that any period of hyperglycemia contributes to the 
complications of diabetes mellitus.

In closing, it was the doctor's opinion that the veteran's 
diabetes did not unexpectedly worsen over the period of 22 
months while he was in service.  It was also her opinion that 
the hyperglycemia to which the veteran was exposed during his 
time in service could clearly have contributed to the 
complications of his diabetes along with the other 30 years 
that he had had this disease.

Analysis

The veteran's diabetes was noted on the examination when he 
was accepted for service.  Therefore, the presumption of 
soundness at service entrance is not for application.  38 
U.S.C.A. § 1111 (West 1991).  There is no dispute that 
diabetes mellitus pre-existed service.

The veteran's claim hinges upon the burden of proof required 
to rebut the presumption of aggravation contained in 
38 C.F.R. § 3.306(a) and (b).  As noted above, a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b).

The undisputed evidence is that there was an increase in the 
severity of the veteran's diabetes mellitus during his period 
of active service.  Clear and unmistakable evidence (obvious 
or manifest) is needed to rebut the presumption of 
aggravation.  On the record as it now exists, there is no 
such clear and unmistakable evidence.  

The evidence in favor of the veteran's claim includes his 
opinion as a competent medical professional, that his disease 
was aggravated beyond natural progression.  Other evidence in 
favor of his claim consists of medical treatises showing that 
stress can aggravate diabetes mellitus, and the opinion of 
Dr. R.H. that the veteran's diabetes was exacerbated by the 
stress of being a trauma surgeon treating battle casualties.  
The conclusion of the Medical Board also supports his claim, 
in that it found that his diabetes was aggravated during 
service.

The evidence against the veteran's claim includes the 
Physical Evaluation Board finding that the diabetes mellitus 
had undergone only natural progression during service.  The 
conclusions of the VA examiner on the July 1995, examination 
also go against the veteran's claim, as do some of the 
conclusions reached in the January 1999 VHA opinion.  
However, the VHA opinion is somewhat equivocal, and supports 
the veteran's claim insofar as it concludes that 
hyperglycemia in service contributed to subsequent 
complications of diabetes.

The  proper application of 38 C.F.R. § 3.306 places "an 
onerous burden on the government to rebut the presumption of 
service connection" and "

In the instant case, there are specific findings that the 
increase in the severity of diabetes mellitus during service 
was due to natural progression.  The evidence that the 
increase was due to natural progression is not, however, 
clear and unmistakable.  See Mykles v. Brown, 7 Vet. App. 
372, 374 (1995) (suggesting that the clear and unmistakable 
evidence is necessary to show that an increase in disability 
is due to the natural progression of the disease).  In the 
Board's opinion the evidence is in relative equipoise.

The benefits sought on appeal are accordingly granted.


ORDER

Service connection for diabetes mellitus is granted.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


